Exhibit 10.1




ADVISORY BOARD AGREEMENT




THIS AGREEMENT is first made as of the 14th of January, 2007 is by and between
Joseph W. Abrams (“Appointee”) and IndieMV Media Group, Inc. and its parent
company (the “Company”).




WITNESSETH:                 




1.   The Company hereby appoints and designates the Appointee as Chairman of and
a member of the Advisory Board of the Corporation;
                                      




2.   The purpose and duties of the Advisory Board shall be as follows:




A.   Advise the Company's officers, directors and representatives on such
matters as may be presented to the Appointee for consideration, opinion,
cooperation and execution;                                                      




B.   Consider any and all matters affecting the interest and welfare of the
Company coming within the Appointee's knowledge, and to pass on to the Company
such matters as shall appear to be meritorious, with any refinements thereof;
                                     




C.   Communicate to the Company's officers, directors and representatives,
recommendations with reference to corporate policy, practice and activity, which
in the opinion of the Board or any of its individual members, may be conducive
to the growth and profitability of the Company;
                                                                   




 D.   In general, provide guidance as to strategy within the Internet and
technology business space, including the recommendation of specific potential
strategic partners, advice on financial, operational, technological and other
matters as appropriate.




3.   Nothing contained in this Agreement shall be construed to create any
liability on the part of the Appointee, nor shall the Appointee be responsible
for any contracts or agreements made by the Company.  The Company acknowledges
that Appointee serves solely in an advisory capacity and makes no determinations
or decisions on behalf of the Company.  All determinations and decision
regarding the Company are made exclusively through its officers and its Board of
Directors.   The Company shall indemnify and hold harmless the Appointee for any
liability incurred as a result of the performance of Appointee’s duties under
this Agreement to the fullest extent permitted by applicable law.
                                    




 4.   Effective as of the date first written above and continuing during the
term of this Agreement, the Company shall compensate Appointee on or before the
one year anniversary of the date of this Agreement.  Said compensation shall be
in the form of options to purchase shares of the Company's common stock and
shall be based solely upon the judgment of and at the discretion of the
Company’s Board of Directors.
                                                      




5.   The Appointee agrees that the Appointee will notify the Company in the
event that the Appointee has a direct financial interest in any potential
transaction that comes before the Advisory Board.  




 6.   The Appointee accepts such appointment and agrees to serve as Chairman of
and as a member of the Advisory Board of the Company, performing the duties
above-described on behalf of the Company.
                                                         





--------------------------------------------------------------------------------




7.   The Appointee consents to the publication of his/her name as Chairman of
and as a member of the Advisory Board of the Company in any sales promotional
material, presentation or otherwise on behalf of the Company.  The Company
agrees to solicit Appointees advance approval for such publication whenever
practicable.




 8.   This Agreement shall take effect on the date of execution and shall
continue in effect until canceled by either party hereto.  This Agreement can be
canceled by giving ninety (90) days' written notice of such cancellation to the
other party.                                           




IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate on the
date aforesaid,







Appointee

     /s/ Joseph W. Abrams  

X______________________________

Joseph W. Abrams







On Behalf of IndieMV Media Group, Inc. and its Parent Company

   /s/ Ricardo Khayatte, Jr

X_______________________________

Ricardo Khayatte, Jr.

President and CEO



